United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-30865
                           Summary Calendar



MILTON K. RILEY,

                                     Plaintiff-Appellant,

versus

PAM TOWERY; WARDEN HUFF,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 5:03-CV-399
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Milton Riley, Louisiana prisoner number 108262, filed the

instant 42 U.S.C. § 1983 suit to seek redress for alleged acts of

deliberate indifference to his serious medical needs in relation

to his job assignments.    The district court dismissed his suit

and certified that his appeal was not taken in good faith.        Riley

challenges the district court’s certification decision pursuant

to Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997), and




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30865
                                -2-

requests that this court grant him authorization to proceed IFP

on appeal.

     Riley maintains that he is disabled and that the defendants

violated his constitutional rights by permitting him to be

assigned to field work.   The record evidence refutes this

contention and supports the district court’s dismissal of Riley’s

suit.   See Resident Council v. United States Dep’t of Hous. and

Urban Dev., 980 F.2d 1043, 1050 (5th Cir. 1993); Banuelos v.

McFarland, 41 F.3d 232, 235 (5th Cir. 1995); Jackson v. Cain, 864
F.2d 1235, 1246 (5th Cir. 1989).    The record evidence also

refutes Riley’s contention that the district court erred by

relying on the affidavits submitted by defendant Huff.      Riley’s

contention that the district court erroneously dismissed his

claims against defendant Towery lacks merit.    28 U.S.C.

§ 1915(e)(2)(b).

     Riley has failed to show that his appeal involves “legal

points arguable on their merits (and therefore not frivolous).”

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal

quotation marks and citation omitted).    Accordingly, his motion

for authorization to proceed IFP on appeal is DENIED, and his

appeal is DISMISSED as frivolous.    See Baugh, 117 F.3d at 202 &

n.24.

     The dismissal of Riley’s appeal as frivolous by this court

counts as a strike under 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Riley is
                          No. 05-30865
                               -3-

cautioned that once he accumulates three strikes, he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.